DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive. 
Applicant asserts, on pages 14-15 of Remarks, that “In Yang, the different reference coordinates are types or attributes of the orientation values, are not determined from the action parameters including the first signal SA and the second signal SB, that is, the different reference coordinates are different from the reference parameter in amended independent claim 1. Therefore, Yang fails to disclose that at least one of the action parameters having a plurality of values within the first predefined range is determined to be a reference parameter. When a mobile phone receives a calling request, and the user accepts the calling request, the accelerating signal SA1 and the second signal SL1 both are generated to determine the user's operation modes, no signal determined from the accelerating signal SA1 and the second signal SL1 are utilized to determine the user's operation modes, that is, the accelerating signal SA1 and the second signal SL1 are not equal to the reference parameters in amended independent claim 1. Therefore, Yang also fails to disclose that the reference parameters of the electronic device are detected when the electronic device used to make the call is in a handset mode.”  On the contrary, Yang clearly states that the plurality of orientation R, the process unit 14 will enable the orientation sensor 11 and the light sensor 12 to generate the first signal SA and the second signal SB respectively in accordance with the spatial position and the ambient light of the mobile phone. The first signal SA can correspond to a plurality of orientation values, which are respectively related to different reference coordinates, and the second signal SL can correspond to a brightness value. In step 215, the processing unit 14 determines whether the at least one orientation values fall within a first value range and the brightness value falls within a second value range. If the results show the at least one orientation values fall within the first value range and the brightness value falls within the second value range, it means that the user is communicating with the calling party, and therefore the backlight module 15 is turned off in step 217.” [emphasis added].  In paragraph [0041]:  “In step 57, it is determined whether the user is communicating with the calling party, if the user is still communicating with the mobile phone, then it will go back to the step 52 and receive other accelerating signals and second signal.” [emphasis added].  Clearly, Yang discloses that the orientation (i.e., acceleration) parameter has values within a predefined range and is treated as a reference parameter, and that the orientation and the brightness values are detected while the electronic device is being used as a handset.
Y correspond to the claimed “each value of each of the reference parameters”
Applicant asserts, on pages 15-16 of Remarks, that “In Ngai, in response to determining that the measured channel conditions for TechY are greater than or equal to the threshold value, the processor may determine whether TechY is in a Voice/Data call mode, that is, before determining that the measured channel conditions for TechY are greater than or equal to the threshold value, whether TechY is in a Voice call mode is not determined. However, in amended independent claim 1, the reference parameters of the electronic device are detected when the electronic device used to make the call is when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range, the handset is determined to be used to make the call” [emphasis added] (in reference to claim 1).  However, it can be seen that Applicant’s respective characterizations of Ngai and claim 1 are equivalent:  in Ngai, whether TechY is in Voice call mode is not determined until the measured channel conditions for TechY are compared to the threshold value, and in claim 1, the handset is determined to be used to make the call once it is determined that each detected value of each of the reference parameters is within the second predefined range.  Applicant’s statement that “the electronic device already in the call” is moot, as Applicant states immediately after this, that this fact is not known until the comparison with the threshold is made.  Ngai states, in paragraph [0102]:  “In response to determining that the measured channel conditions for TechY are greater than or equal to the threshold value (i.e., determination block 673="Yes"), the processor may determine whether TechY is in a Voice/Data call mode in determination block 675.”  [emphasis added].  Ngai clearly discloses that a determination that a call is in progress is made based on determining a plurality of parameter values with a threshold, and therefore reads on the limitation in question.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, U.S. Patent Application Publication 2009/0262052 (hereinafter Yang), in view of Ngai et al., U.S. Patent Application Publication 2016/0309407 (hereinafter Ngai).
	Regarding claim 1, Yang discloses an electronic device (disclosed is an electronic device, according to [0037], Figs. 1, 4, and 7) comprising: 
	at least one processor (the electronic device comprises a processing unit, according to [0028], [0037]-[0038], Figs. 1 [element 14] and 4 [element 44]); 

	a display device coupled to the at least one processor (a display is coupled to the processing unit, according to [0028], [0037], Figs. 1 [element 17] and 4 [element 47]); and 
	a storage device coupled to the at least one processor and storing instructions for execution by the at least one processor (the electronic device necessarily comprises a storage device coupled to the processing unit that stores instructions that are executed by said processing unit) to cause the at least one processor to: 
	control the detecting device to detect action parameters of the electronic device in a predetermined time period when a handset of the electronic device is used to make a call (when the portable electronic device is engaged in a phone call, the processing unit enables both the orientation (or acceleration) sensor and the light sensor to take respective orientation (or acceleration) and light measurements and generate respective signals, according to [0028]-[0030], [0039], Fig. 5 [steps 51 and 52]); 
	determine whether each value of each of the action parameters is within a first predefined range (it is determined whether the data from the orientation (or acceleration) sensor and the light sensor are within respective value ranges, according to [0033], [0044]-[0046]); 
	determine at least one of the action parameters having a plurality of values within the first predefined range to be a reference parameter (a plurality of orientation values 
	control the detecting device to detect the reference parameters of the electronic device when the electronic device used to make the call is in a handset mode (it is determined whether or not the electronic device is in a mode whereby one of the user’s ears is close to said electronic device [“handset mode”] or whether the electronic device is in a mode whereby said user is looking at the display, whereby, during the telephone call, the signal values are taken in an iterative fashion, according to [0039]-[0041], Fig. 5 [steps 52, 53, 541, 542, 543, 55, 57]); and 
	turn the display device off when determining that the handset is used to make the call (when it is determined that the electronic device is being used as a handset during a telephone call, rather than the being looked at by the user, then the display backlight is turned off, according to [0044]-[0046]).
	Yang does not expressly disclose determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range, nor determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range.
	Ngai discloses determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range (a mobile communication device measures channel conditions for a first radio technology, x, and a second radio technology, y, and compare these measurements to respective 
determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range (when determining that the measurements for technology y are greater than or equal to the threshold value, it is determined whether the mobile communication device is in a voice call, according to [0094], [0100]-[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Ngai by determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range, and determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate mobile communication device power conservation (Ngai:  [0030], [0040]-[0042]).
Regarding claim 7, Yang discloses a method for turning off a display applicable in an electronic device (disclosed is a portable electronic device backlight control method, according to Abstract, [0039], Fig. 5) comprising: 
controlling a detecting device of the electronic device to detect action parameters of the electronic device in a predetermined time period when a handset of the electronic device is used to make a call (when the portable electronic device is engaged in a phone call, the processing unit enables both the orientation (or acceleration) sensor and 
determining whether each value of each of the action parameters is within a first predefined range (it is determined whether the data from the orientation (or acceleration) sensor and the light sensor are within respective value ranges, according to [0033], [0044]-[0046]); 
determining at least one of the action parameters having a plurality of values within the first predefined range to be a reference parameter (a plurality of orientation values output from the orientation sensor are respectively related to different reference coordinates, according to [0033]); 
controlling the detecting device to detect the reference parameters of the electronic device when the electronic device used to make the call is in a handset mode (it is determined whether or not the electronic device is in a mode whereby one of the user’s ears is close to said electronic device [“handset mode”] or whether the electronic device is in a mode whereby said user is looking at the display, whereby, during the telephone call, the signal values are taken in an iterative fashion, according to [0039]-[0041], Fig. 5 [steps 52, 53, 541, 542, 543, 55, 57]); and 
turning a display device of the electronic device off when determining that the handset is used to make the call (when it is determined that the electronic device is being used as a handset during a telephone call, rather than the being looked at by the user, then the display backlight is turned off, according to [0044]-[0046]).

	Ngai discloses determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range (a mobile communication device measures channel conditions for a first radio technology, x, and a second radio technology, y, and compare these measurements to respective thresholds for technology x and technology y [“second predefined range”], according to [0088]-[0094]); and  
determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range (when determining that the measurements for technology y are greater than or equal to the threshold value, it is determined whether the mobile communication device is in a voice call, according to [0094], [0100]-[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Ngai by determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range, and determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range.

Regarding claim 13, Yang discloses a non-transitory storage medium having instructions stored thereon, when the instructions are executed by a processor of an electronic device, the processor is configured to perform a method for turning off a display device (disclosed is an electronic device, according to [0037], Figs. 1, 4, and 7, whereby the electronic device comprises a processing unit (the electronic device necessarily comprises a non-transitory storage medium having instructions stored thereon which are executed by the processing unit), according to [0028], [0037]-[0038], Figs. 1 [element 14] and 4 [element 44]), wherein the method comprises: 
controlling a detecting device of the electronic device to detect action parameters of the electronic device in a predetermined time period when a handset of the electronic device is used to make a call (when the portable electronic device is engaged in a phone call, the processing unit enables both the orientation (or acceleration) sensor and the light sensor to take respective orientation (or acceleration) and light measurements and generate respective signals, according to [0028]-[0030], [0039], Fig. 5 [steps 51 and 52]); 
determining whether each value of each of the action parameters is within a first predefined range (it is determined whether the data from the orientation (or acceleration) sensor and the light sensor are within respective value ranges, according to [0033], [0044]-[0046]); 

controlling the detecting device to detect the reference parameters of the electronic device when the electronic device used to make the call is in a handset mode (it is determined whether or not the electronic device is in a mode whereby one of the user’s ears is close to said electronic device [“handset mode”] or whether the electronic device is in a mode whereby said user is looking at the display, whereby, during the telephone call, the signal values are taken in an iterative fashion, according to [0039]-[0041], Fig. 5 [steps 52, 53, 541, 542, 543, 55, 57]); and 
turning a display device of the electronic device off when determining that the handset is used to make the call (when it is determined that the electronic device is being used as a handset during a telephone call, rather than the being looked at by the user, then the display backlight is turned off, according to [0044]-[0046]).
Yang does not expressly disclose determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range, nor determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range.
	Ngai discloses determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range (a mobile communication device measures channel conditions for a first radio technology, 
determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range (when determining that the measurements for technology y are greater than or equal to the threshold value, it is determined whether the mobile communication device is in a voice call, according to [0094], [0100]-[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang with Ngai by determining whether each value of each of the reference parameters detected by the detecting device is within a second predefined range, and determining that the handset is used to make the call when determining that each value of each of the reference parameters detected by the detecting device is within the second predefined range.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate mobile communication device power conservation (Ngai:  [0030], [0040]-[0042]).

8.	Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ngai as applied to claims 1, 7, and 13 above, further in view of Atkinson et al., U.S. Patent Application Publication 2015/0256668 (hereinafter Atkinson).
	Regarding claim 2, the combination of Yang and Ngai discloses all the limitations of claim 1.

	Atkinson discloses determining whether the electronic device is used to receive a call in the handset mode or a hands-free mode when the electronic device receives the call (a UE receives an incoming call, according to [0025], whereby said UE begins to engage in hands-free audio communication, according to [0054], Fig. 9 [step 900]); 
	determining whether a call mode is switched from the hands-free mode to the handset mode when determining that the electronic device is used to receive the call in the hands-free mode (it is determined to switch from hands-free mode to handset mode, according to [0054], Fig. 9 [step 910]); and 
	controlling the detecting device to detect the reference parameters of the electronic device when determining that the call mode is switched from the hands-free mode to the handset mode (information from proximity sensors is used to determine that the call should be switched from hands-free mode to handset mode, according to [0054]-[0055], Fig. 9 [steps 915, 920, and 925]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Atkinson by determining whether the electronic device is used to receive a call in the handset mode 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate safe UE use for drivers (Atkinson:  [0001]-[0003]).
	Regarding claim 8, the combination of Yang and Ngai discloses all the limitations of claim 7.
	Neither Yang nor Ngai expressly discloses determining whether the electronic device is used to receive a call in the handset mode or a hands-free mode when the electronic device receives the call, determining whether a call mode is switched from the hands-free mode to the handset mode when determining that the electronic device is used to receive the call in the hands-free mode, and controlling the detecting device to detect the reference parameters of the electronic device when determining that the call mode is switched from the hands-free mode to the handset mode.
	Atkinson discloses determining whether the electronic device is used to receive a call in the handset mode or a hands-free mode when the electronic device receives the call (a UE receives an incoming call, according to [0025], whereby said UE begins to engage in hands-free audio communication, according to [0054], Fig. 9 [step 900]); 
	determining whether a call mode is switched from the hands-free mode to the handset mode when determining that the electronic device is used to receive the call in 
	controlling the detecting device to detect the reference parameters of the electronic device when determining that the call mode is switched from the hands-free mode to the handset mode (information from proximity sensors is used to determine that the call should be switched from hands-free mode to handset mode, according to [0054]-[0055], Fig. 9 [steps 915, 920, and 925]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Atkinson by determining whether the electronic device is used to receive a call in the handset mode or a hands-free mode when the electronic device receives the call, determining whether a call mode is switched from the hands-free mode to the handset mode when determining that the electronic device is used to receive the call in the hands-free mode, and controlling the detecting device to detect the reference parameters of the electronic device when determining that the call mode is switched from the hands-free mode to the handset mode.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate safe UE use for drivers (Atkinson:  [0001]-[0003]).
	Regarding claim 14, the combination of Yang and Ngai discloses all the limitations of claim 13.
	Neither Yang nor Ngai expressly discloses determining whether the electronic device is used to receive a call in the handset mode or a hands-free mode when the electronic device receives the call, determining whether a call mode is switched from 
	Atkinson discloses determining whether the electronic device is used to receive a call in the handset mode or a hands-free mode when the electronic device receives the call (a UE receives an incoming call, according to [0025], whereby said UE begins to engage in hands-free audio communication, according to [0054], Fig. 9 [step 900]); 
	determining whether a call mode is switched from the hands-free mode to the handset mode when determining that the electronic device is used to receive the call in the hands-free mode (it is determined to switch from hands-free mode to handset mode, according to [0054], Fig. 9 [step 910]); and 
	controlling the detecting device to detect the reference parameters of the electronic device when determining that the call mode is switched from the hands-free mode to the handset mode (information from proximity sensors is used to determine that the call should be switched from hands-free mode to handset mode, according to [0054]-[0055], Fig. 9 [steps 915, 920, and 925]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Atkinson by determining whether the electronic device is used to receive a call in the handset mode or a hands-free mode when the electronic device receives the call, determining whether a call mode is switched from the hands-free mode to the handset mode when determining that the electronic device is used to receive the call in the hands-free mode, 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate safe UE use for drivers (Atkinson:  [0001]-[0003]).
	
9.	Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ngai as applied to claims 1, 7, and 13 above, further in view of Frank et al., U.S. Patent Application Publication 2016/0171514 (hereinafter Frank).
	Regarding claim 3, the combination of Yang and Ngai discloses all the limitations of claim 1.
	Neither Yang nor Ngai expressly discloses that the second predefined range is determined by the plurality of values of each of the reference parameters which are within the first predefined range, the second predefined range is a range which is smaller than a maximum value and greater than a minimum value of the plurality of values.
	Frank discloses that the second predefined range is determined by the plurality of values of each of the reference parameters which are within the first predefined range, the second predefined range is a range which is smaller than a maximum value and greater than a minimum value of the plurality of values (a computed score falls within an interval that is greater than the minimum measurement value and lower than the maximum measurement value (whereby measurement values may be from accelerometers in a smartphone, according to [0316]), according to [0754]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the collection of crowd-based data from smartphones (Frank:  [0003]-[0006], [0108]).
	Regarding claim 9, the combination of Yang and Ngai discloses all the limitations of claim 8.
	Neither Yang nor Ngai expressly discloses that the second predefined range is determined by the plurality of values of each of the reference parameters which are within the first predefined range, the second predefined range is a range which is smaller than a maximum value and greater than a minimum value of the plurality of values.
	Frank discloses that the second predefined range is determined by the plurality of values of each of the reference parameters which are within the first predefined range, the second predefined range is a range which is smaller than a maximum value and greater than a minimum value of the plurality of values (a computed score falls within an interval that is greater than the minimum measurement value and lower than the maximum measurement value (whereby measurement values may be from accelerometers in a smartphone, according to [0316]), according to [0754]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the collection of crowd-based data from smartphones (Frank:  [0003]-[0006], [0108]).
	Regarding claim 15, the combination of Yang and Ngai discloses all the limitations of claim 13.
	Neither Yang nor Ngai expressly discloses that the second predefined range is determined by the plurality of values of each of the reference parameters which are within the first predefined range, the second predefined range is a range which is smaller than a maximum value and greater than a minimum value of the plurality of values.
	Frank discloses that the second predefined range is determined by the plurality of values of each of the reference parameters which are within the first predefined range, the second predefined range is a range which is smaller than a maximum value and greater than a minimum value of the plurality of values (a computed score falls within an interval that is greater than the minimum measurement value and lower than the maximum measurement value (whereby measurement values may be from accelerometers in a smartphone, according to [0316]), according to [0754]).

	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the collection of crowd-based data from smartphones (Frank:  [0003]-[0006], [0108]).

10.	Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ngai as applied to claims 1, 7, and 13 above, further in view of Boczek, U.S. Patent Application Publication 2015/0161459 (hereinafter Boczek).
	Regarding claim 4, the combination of Yang and Ngai discloses all the limitations of claim 1.  Additionally, Yang discloses that the detecting device comprises an acceleration sensor, a gyroscope, a light sensor, the acceleration sensor detects an acceleration of the electronic device when a user takes the electronic device to one of his/her ears, the gyroscope detects an orientation or an inclination of the electronic device when the handset is used to make the call, the light sensor detects a change of light intensity when the handset is used to make the call (the electronic device comprise an acceleration sensor, a gyro sensor, and a light sensor, that detect accelerations, 
	Neither Yang nor Ngai expressly discloses that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching.
	Boczek discloses that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching (a mobile phone’s touch-sensitive display detects pressure from a user’s ear on various parts of said display, according to [0023], [0030], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Boczek such that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate mobile phone security (Boczek:  [0003]-[0004]). 
	Regarding claim 5, the combination of Yang, Ngai, and Boczek discloses all the limitations of claim 4.  Additionally, Yang discloses that the action parameters comprise an acceleration detected by the acceleration sensor, an inclination between the electronic device and the horizontal plane detected by the gyroscope, and a change value of the light intensity detected by the light sensor (the electronic device comprise 
	Neither Yang nor Ngai expressly discloses that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching.
	Boczek discloses that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching (a mobile phone’s touch-sensitive display detects pressure from a user’s ear on various parts of said display, according to [0023], [0030], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai as modified by Boczek with Boczek such that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate mobile phone security (Boczek:  [0003]-[0004]).
	Regarding claim 10, the combination of Yang and Ngai discloses all the limitations of claim 7.  Additionally, Yang discloses that the detecting device comprises an acceleration sensor, a gyroscope, a light sensor, the acceleration sensor detects an acceleration of the electronic device when a user takes the electronic device to one of his/her ears, the gyroscope detects an orientation or an inclination of the electronic 
	Neither Yang nor Ngai expressly discloses that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching.
	Boczek discloses that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching (a mobile phone’s touch-sensitive display detects pressure from a user’s ear on various parts of said display, according to [0023], [0030], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Boczek such that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate mobile phone security (Boczek:  [0003]-[0004]). 
	Regarding claim 11, the combination of Yang, Ngai, and Boczek discloses all the limitations of claim 10.  Additionally, Yang discloses that the action parameters 
	Neither Yang nor Ngai expressly discloses that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching.
	Boczek discloses that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching (a mobile phone’s touch-sensitive display detects pressure from a user’s ear on various parts of said display, according to [0023], [0030], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai as modified by Boczek with Boczek such that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate mobile phone security (Boczek:  [0003]-[0004]).
	Regarding claim 16, the combination of Yang and Ngai discloses all the limitations of claim 13.  Additionally, Yang discloses that the detecting device comprises 
	Neither Yang nor Ngai expressly discloses that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching.
	Boczek discloses that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching (a mobile phone’s touch-sensitive display detects pressure from a user’s ear on various parts of said display, according to [0023], [0030], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Boczek such that the detecting device comprises a pressure sensor, the pressure sensor detects pressure applied on the display device from the ear of the user, and determines an area of the display device on which the ear is touching.

	Regarding claim 17, the combination of Yang, Ngai, and Boczek discloses all the limitations of claim 16.  Additionally, Yang discloses that the action parameters comprise an acceleration detected by the acceleration sensor, an inclination between the electronic device and the horizontal plane detected by the gyroscope, and a change value of the light intensity detected by the light sensor (the electronic device comprise an acceleration sensor, a gyro sensor, and a light sensor, that detect accelerations, orientations, and light levels as said electronic device is brought to one of the user’s ears, according to [0037]-[0039], Figs. 1 and 4).
	Neither Yang nor Ngai expressly discloses that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching.
	Boczek discloses that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching (a mobile phone’s touch-sensitive display detects pressure from a user’s ear on various parts of said display, according to [0023], [0030], Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai as modified by Boczek with Boczek such that the action parameters comprise a pressure applied on the display device detected by the pressure sensor, and at least one area of the display device on which the ear of the user is touching.
.

11.	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ngai as applied to claims 1, 7, and 13 above, further in view of Ahluwalia, U.S. Patent Application Publication 2010/0153046 (hereinafter Ahluwalia). 
	Regarding claim 6, the combination of Yang and Ngai discloses all the limitations of claim 1.  Additionally, Yang discloses determining whether the call is ended by the electronic device (the mobile phone determines that the call has ended, according to [0041], Fig. 5 [step 57]).
	Neither Yang nor Ngai expressly discloses turning on the display device when determining that the call is ended by the electronic device.
	Ahluwalia discloses turning on the display device when determining that the call is ended by the electronic device (a display backlight is turned off for a phone call, and when said phone call ends, said display backlight is turned back on, according to [0029], Fig. 4 [steps 454, 456, 457, and 458]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Ahluwalia by turning on the display device when determining that the call is ended by the electronic device.
	One of ordinary skill in the art would have been motivated to make this modification in order to preserve a mobile device’s battery (Ahluwalia:  [0002]-[0007]).

	Neither Yang nor Ngai expressly discloses turning on the display device when determining that the call is ended by the electronic device.
	Ahluwalia discloses turning on the display device when determining that the call is ended by the electronic device (a display backlight is turned off for a phone call, and when said phone call ends, said display backlight is turned back on, according to [0029], Fig. 4 [steps 454, 456, 457, and 458]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Ahluwalia by turning on the display device when determining that the call is ended by the electronic device.
	One of ordinary skill in the art would have been motivated to make this modification in order to preserve a mobile device’s battery (Ahluwalia:  [0002]-[0007]).
	Regarding claim 18, the combination of Yang and Ngai discloses all the limitations of claim 13.  Additionally, Yang discloses determining whether the call is ended by the electronic device (the mobile phone determines that the call has ended, according to [0041], Fig. 5 [step 57]).
	Neither Yang nor Ngai expressly discloses turning on the display device when determining that the call is ended by the electronic device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Ngai with Ahluwalia by turning on the display device when determining that the call is ended by the electronic device.
	One of ordinary skill in the art would have been motivated to make this modification in order to preserve a mobile device’s battery (Ahluwalia:  [0002]-[0007]).

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.